Exhibit 10.2

Warrant No. 08-__

ARROWHEAD RESEARCH CORPORATION

COMMON STOCK WARRANT

This certifies that                  (the “Holder”), or assigns, for value
received, is entitled to purchase from Arrowhead Research Corporation (the
“Company”), subject to the terms set forth below, a maximum of                 
fully-paid and non-assessable shares (subject to adjustment as provided herein)
of the Company’s Common Stock, $0.001 par value, (the “Warrant Shares”) for cash
at a price of $2.00 per share (the “Exercise Price”) (subject to adjustment as
provided herein) at any time or from time to time on or after
                    , 6 months and one day after issuance date (the “Initial
Exercise Date”), and up to and including 5:00 p.m. (New York City Time) on
                    , 5 years from issuance date (the “Expiration Date”) upon
surrender to the Company at its principal office (or at such other location as
the Company may advise the Holder in writing) of this Warrant properly endorsed
with the Notice of Subscription attached hereto duly completed and signed and
upon payment in cash or by check of the aggregate Exercise Price for the number
of shares for which this Warrant is being exercised determined in accordance
with the provisions hereof. The Exercise Price is subject to adjustment as
provided in Section 4 of this Warrant. This Warrant is issued subject to the
following terms and conditions:

1. Exercise, Issuance of Certificates. The Holder may exercise this Warrant at
any time or from time to time on or after the Initial Exercise Date and on or
prior to the Expiration Date, for all or any part of the Warrant Shares (but not
for a fraction of a share) which may be purchased hereunder, as that number may
be adjusted pursuant to Section 4 of this Warrant. The Company agrees that the
Warrant Shares purchased under this Warrant shall be and are deemed to be issued
to the Holder hereof as the record owner of such Warrant Shares as of the close
of business on the date on which this Warrant shall have been surrendered,
properly endorsed, the completed and executed Notice of Subscription delivered,
and payment in cash made for such Warrant Shares (such date, a “Date of
Exercise”). Certificates for the Warrant Shares so purchased, together with any
other securities or property to which the Holder hereof is entitled upon such
exercise, shall be delivered to the Holder hereof by the Company at the
Company’s expense as soon as practicable after the rights represented by this
Warrant have been so exercised, but in any event not later than the third
trading day following the Date of Exercise. In case of a purchase of less than
all the Warrant Shares which may be purchased under this Warrant, the Company
shall cancel this Warrant and execute and deliver to the Holder hereof within a
reasonable time a new Warrant or Warrants of like tenor for the balance of the
Warrant Shares purchasable under the Warrant surrendered upon such purchase.
Each stock certificate so delivered shall be registered in the name of such
Holder and issued with or without legends in accordance with the Subscription
Agreement pursuant to which this Warrant was originally issued (the
“Subscription Agreement”).

2. Cashless Exercise during Restrictive Event.

2.1. Cashless Exercise. If a “Restrictive Event” (as defined below) exists at a
time when this Warrant is exercised, then the Warrant shall be exercised at such
time only by means of a “cashless exercise” in which the Holder shall be
entitled to receive a certificate for the number of Warrant Shares equal to the
quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A)

  =   the closing price of the Company’s Common Stock (the “Common Stock”) on
the business day immediately prior to the Exercise Date (the “Fair Market
Value”);



--------------------------------------------------------------------------------

(B)

  =   the Exercise Price of the Warrants, as adjusted; and

(X)

  =   the number of Warrant Shares issuable upon exercise of the Warrants in
accordance with the terms of this Warrant.

2.2. Company-Elected Conversion. The Company shall provide to the Holder prompt
written notice of any time that the Company is unable to issue Warrant Shares
because (a) the Securities and Exchange Commission (the “Commission”) has issued
a stop order with respect to the Registration Statement (as defined in the
Subscription Agreement), (b) the Commission otherwise has suspended or withdrawn
the effectiveness of the Registration Statement, either temporarily or
permanently, (c) the Company has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently or (d) for any other
reason (each, a “Restrictive Event”). To the extent that a Restrictive Event
occurs after the Holder has exercised this Warrant in accordance with Section 1
but prior to the delivery of the Warrant Shares, the Company shall (i) if the
Fair Market Value of the Warrant Shares is greater than the Exercise Price,
provide written notice to the Holder that the Company will deliver that number
of Warrant Shares to the Holder as should be delivered in a “cashless exercise”
in accordance with Section 2.1, and return to the Holder all consideration paid
to the Company in connection with the Holder’s attempted exercise of this
Warrant pursuant to Section 1 (a “Company-Elected Conversion”), or (ii) at the
election of the Holder to be given within five (5) days of receipt of notice of
a Company-Elected Conversion, the Holder shall be entitled to rescind the
previously submitted Notice of Exercise and the Company shall return all
consideration paid by Holder for such shares upon such rescission.

3. Shares to be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all Warrant Shares, will, upon issuance and, if applicable, payment
of the applicable Exercise Price, be duly authorized, validly issued, fully paid
and non-assessable, and free of all preemptive rights, liens and encumbrances,
except for restrictions on transfer provided for herein. The Company shall at
all times reserve and keep available out of its authorized and unissued Common
Stock, solely for the purpose of providing for the exercise of the rights to
purchase all Warrant Shares granted pursuant to this Warrant, such number of
shares of Common Stock as shall, from time to time, be sufficient therefor.

4. Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
total number of Warrant Shares shall be subject to adjustment from time to time
upon the occurrence of certain events described in this Section 4. Upon each
adjustment of the Exercise Price, the Holder of this Warrant shall thereafter be
entitled to purchase, at the Exercise Price resulting from such adjustment, the
number of shares obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares purchasable
pursuant hereto immediately prior to such adjustment, and dividing the product
thereof by the Exercise Price resulting from such adjustment.

4.1. Subdivision or Combination of Stock. In the event the outstanding shares of
the Company’s Common Stock shall be increased by a stock dividend payable in
Common Stock, stock split, subdivision, or other similar transaction occurring
after the date hereof into a greater number of shares of Common Stock, the
Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Warrant Shares issuable hereunder
proportionately increased. Conversely, in the event the outstanding shares of
the Company’s Common Stock shall be decreased by reverse stock split,
combination, consolidation, or other similar transaction occurring after the
date hereof into a lesser number of shares of Common Stock, the Exercise Price
in effect immediately prior to such combination shall be proportionately
increased and the number of Warrant Shares issuable hereunder proportionately
decreased.

 

-2-



--------------------------------------------------------------------------------

4.2. Reclassification. If any reclassification of the capital stock of the
Company or any reorganization, consolidation, merger, or any sale, lease,
license, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all, of the business and/or assets of the
Company (each, a “Reclassification Event”) shall be effected in such a way that
holders of Common Stock shall be entitled to receive stock, securities, or other
assets or property, then, as a condition of such Reclassification Event lawful
and adequate provisions shall be made whereby the Holder hereof shall thereafter
have the right to purchase and receive (in lieu of the shares of Common Stock of
the Company immediately theretofore purchasable and receivable upon the exercise
of the rights represented hereby) such shares of stock, securities, or other
assets or property as may be issued or payable with respect to or in exchange
for a number of outstanding shares of such Common Stock equal to the number of
shares of such stock immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby. In any Reclassification Event,
appropriate provision shall be made with respect to the rights and interests of
the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Exercise Price and of the
number of Warrant Shares), shall thereafter be applicable, as nearly as may be,
in relation to any shares of stock, securities, or assets thereafter deliverable
upon the exercise hereof.

4.3. Notice of Adjustment. Upon any adjustment of the Exercise Price or any
increase or decrease in the number of Warrant Shares, the Company shall give
written notice thereof at the address of such Holder as shown on the books of
the Company. The notice shall be prepared and signed by the Company’s Chief
Executive Officer or Chief Financial Officer and shall state the Exercise Price
resulting from such adjustment and the increase or decrease, if any, in the
number of shares purchasable at such price upon the exercise of this Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.

5. Redemption.

5.1. Subject to the provisions of this Section 5, at any time after the Initial
Exercise Date, if (i) the last reported sale price of the Common Stock on the
principal stock exchange or quotation service on which the Common Stock trades
is greater than $4.00 (subject to adjustment pursuant to Section 4 hereof) for
at least twenty (20) trading days during any consecutive sixty (60)-day period
and (ii) the Company has fully honored, in accordance with the terms of this
Warrant, all Notices of Subscription delivered prior to 5:00 p.m. (New York City
time) on the Call Date (as defined below), then the Company may redeem this
Warrant at a price of $1.00 (the “Redemption Price”). To exercise this right,
the Company shall, not less than thirty (30) days prior to the Call Date,
deliver to the Holder an irrevocable written notice (the “Call Notice”)
informing the Holder that the Common Stock has traded at the required levels for
the specified time periods and specifying the date on which the Company shall
redeem this Warrant in accordance with this Section 5 (the “Call Date”). If the
Warrant is not exercised on or before the Call Date, then this Warrant shall be
cancelled at 5:00 p.m. (New York City time) on the Call Date, and the Company
shall thereafter deliver the Redemption Price to such Holder at its address of
record. The Company covenants and agrees that it will honor all Notices of
Subscription with respect to Warrant Shares that are tendered from the time of
delivery of the Call Notice through 5:00 p.m. (New York City time) on the Call
Date. For the avoidance of doubt, the Company’s delivery to Holder of the
Redemption Price of $1.00 shall be effective to redeem this Warrant in its
entirety pursuant to this Section 5, without regard to the number of Warrant
Shares then potentially issuable upon exercise of the Warrant.

5.2. If (A) the Holder timely delivers to the Company a notice of exercise and
tenders the applicable purchase price on or before the Call Date, and (B) the
Company is unable to issue the full number of Warrant Shares potentially
issuable as of the Call Date solely due to the limitations in Section 6.1
regarding the Holder’s acquisition of more than 19.99% of the Company’s issued
and outstanding Common Stock (without regard to any potential lowering of the
Maximum Percentage as permitted in Section 6.3), then in such instance, the
Company shall honor the exercise only to the extent allowed under Section 6.1
based on the total shares outstanding at the close of business on the Call Date
and shall

 

-3-



--------------------------------------------------------------------------------

promptly return that portion of the exercise price not applied to the purchase
of Warrant Shares. The Warrant Shares that cannot be acquired as of the Call
Date shall remain issuable hereunder and the Warrant shall not be redeemed with
respect to those Warrant Shares.

6. Limitation on Exercise.

6.1. Holder’s 20% Restrictions. The Company shall not effect any exercise of
this Warrant, and the Holder shall not have the right to exercise any portion of
this Warrant, to the extent that as a result of giving effect to such exercise,
such Holder (together with such Holder’s affiliates, and any other person or
entity acting as a group together with such Holder or any of such Holder’s
affiliates) would beneficially own in excess of 19.99% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such exercise. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned (directly or indirectly
through Warrant Shares or otherwise) by such Holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such sentence is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (A) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Holder or any of its affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company (including, without limitation, any other preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by such Holder or any of its
affiliates. The limitations contained in this Section 6.1 shall apply only to
the extent required under NASDAQ Marketplace Rule 4350(i)(1)(B). The provisions
of this paragraph shall be implemented in a manner otherwise than in strict
conformity with the terms of this Section 6.1 to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended Maximum
Percentage herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this Section 6.1 shall apply to a successor Holder of this Warrant.

6.2. Calculation of Ownership. Except as set forth in the preceding Section, for
purposes of this Section 6, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, it being acknowledged by the Holder that the Company is
not representing to such Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and such Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 6 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which a portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Subscription
shall be deemed to be such Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder) and of which
portion of this Warrant is exercisable, in each case subject to such aggregate
percentage limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 6, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of the Holder, the Company shall
within two trading days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by such Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.

 

-4-



--------------------------------------------------------------------------------

6.3. Reductions to Maximum Percentage. The Holder may, at any time and upon
providing the Company with written notice, lower the Maximum Percentage to any
percentage below 19.99% (such amount being the “Adjusted Maximum Percentage”).
Upon providing the Company with at least 61 days prior written notice, the
Holder may increase the Adjusted Maximum Percentage, up to 19.99% of the shares
of Common Stock outstanding immediately after giving effect to such exercise.

6.4. Liquidation Event. Notwithstanding the limitations set forth in this
Section 6, but subject to NASDAQ Marketplace Rule 4350(i)(1)(B), this Warrant
shall be fully exercisable upon a Liquidation Event (defined below). For
purposes of this Section 6.4, “Liquidation Event” shall mean the consummation of
any of the following transactions: (a) a merger or consolidation in which the
Company is not the surviving corporation (other than a merger or consolidation
with a wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the shareholders of the Company), (b) the sale of all or substantially all of
the assets of the Company, or (c) the acquisition, sale, or transfer of more
than 50% of the outstanding shares of the Company by tender offer or similar
transaction.

7. No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company on any other matters or any
rights whatsoever as a shareholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.

8. Compliance with Securities Act. The Holder of this Warrant, by acceptance
hereof, agrees that this Warrant is being acquired for Holder’s own account and
not for any other person or persons, for investment purposes and that it will
not offer, sell, or otherwise dispose of this Warrant except under circumstances
which will not result in a violation of the Securities Act of 1933 or any
applicable state securities laws.

9. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged, or terminated only by an instrument in writing
signed by the party against whom enforcement of the same is sought.

10. Notices. Any notice, request, or other document required or permitted to be
given or delivered to the Holder hereof or the Company shall be delivered by
hand or messenger or shall be sent by certified mail, postage prepaid, or by
overnight courier to each such Holder at its address as shown on the books of
the Company or to the Company at its principal place of business or such other
address as either may from time to time provide to the other. Each such notice
or other communication shall be treated as effective or having been given:
(i) when delivered if delivered personally, (ii) if sent by registered or
certified mail, at the earlier of its receipt or three business days after the
same has been registered or certified as aforesaid, (iii) if sent by overnight
courier, on the next business day after the same has been deposited with a
nationally recognized courier service, or (iv) the date of transmission, if such
notice or communication is delivered via facsimile prior to 5:00 p.m. (New York
City time) on a trading day at a facsimile number as either may from time to
time provide to the other and a confirming copy of such notice is sent the same
day by first class mail.

11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each

 

-5-



--------------------------------------------------------------------------------

party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of this Warrant and the transactions herein contemplated
(“Proceedings”) (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of New York (the “Courts”). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any Court, or that such Proceeding has
been commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Warrant and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Warrant or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of this Warrant, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

12. Lost or Stolen Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation,
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

13. Fractional Shares. No fractional shares shall be issued upon exercise of
this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the Holder entitled to such fraction a sum in cash equal to such fraction
(calculated to the nearest 1/100th of a share) multiplied by the then effective
Exercise Price on the date the Notice of Subscription is received by the
Company.

14. Acknowledgement. Upon the request of the Holder, the Company will at any
time during the period this Warrant is outstanding acknowledge in writing, in
form satisfactory to Holder, the continued validity of this Warrant and the
Company’s obligations hereunder.

15. Successors and Assigns. This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors of the Company and
the successors and assigns of the Holder. The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant,
and shall be enforceable by any such Holder.

16. Severability of Provisions. In case any one or more of the provisions of
this Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officer, thereunto duly authorized on this          day of August 2008.

 

ARROWHEAD RESEARCH CORPORATION,

a Delaware corporation

By:      

Chris Anzalone

President and Chief Executive Officer



--------------------------------------------------------------------------------

NOTICE OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)

 

To: Arrowhead Research Corporation

The undersigned, the holder of the attached Common Stock Warrant, hereby elects
to exercise the purchase right represented by such Warrant for, and to purchase
thereunder,                            1 shares of Common Stock of Arrowhead
Research Corporation and either (check one):

             makes payment of $             therefor; or

             makes a “cashless exercise” as required by Section 2 of the
Warrant.

By its delivery of this Notice of Subscription, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Warrant to which this notice relates.

The undersigned requests that certificates for such shares be issued in the name
of, and delivered to:              whose address is:
                                         
                                         
                                                                   .

DATED:                                     

 

  (Signature must conform in all respects to name of Holder as specified on the
face of the Warrant) Name:     Title:    

 

 

1

Insert here the number of shares called for on the face of the Warrant (or, in
the case of a partial exercise, the portion thereof as to which the Warrant is
being exercised), in either case without making any adjustment for any stock or
other securities or property or cash which, pursuant to the adjustment
provisions of the Warrant, may be deliverable upon exercise.